Citation Nr: 1436567	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for degenerative arthritis of the bilateral knees.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 deferred rating decision, and a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the Veteran's claims of entitlement to service connection for lumbosacral strain and bilateral knee disabilities.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

The Veteran contends that he injured his lower back and his knees while participating in active duty for training with the Michigan National Guard.  The RO requested copies of service treatment records, line of duty determinations, and verification of all periods of service from the Adjutant General of Michigan and the 323RD General Hospital.  The Adjutant General's Office replied with a copy of a DD-214 for a different veteran with the same first and last name but a different middle name.  A letter enclosed with the Veteran's reserve service treatment records states that no further records for the Veteran existed at the Soldier Record Data Center in St. Louis.  It is unclear from the evidence in the claims file if any response was received from the 323RD General Hospital.  Additionally, there is no evidence in the record that a verification of all periods of service has been submitted.  Verification of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) is critical, as the Veteran asserts his injuries occurred while in the Reserves on active duty for training status.  An effort should also be made to obtain the Veteran's personnel records from the Veteran's reserve component, the National Personnel Records Center (NPRC), or any other possible custodian of these records.  

In May 2014, the Veteran testified that while on active duty for training he was pushed from the back of a truck and landed on both of his knees, resulting in injury.  He reported that he was put on a work profile and bed rest following this incident.  The Veteran also testified that on another occasion he jumped off the back of a truck injuring his lower back, and was again put on a work profile as a result.  He also testified that he received treatment from a private physician, Dr. Gaggle, for his bilateral knee condition.  There are no private treatment records in the claims file or Virtual VA at this time.  

Post-service VA treatment records from 1999 show a long history of treatment for degenerative joint disease of the knees.  VA treatment records also show that the Veteran received treatment for his knees at Providence Hospital in 2009 and at William Beaumont Army Medical Center in August 2011.  

In December 2008, the Veteran was afforded a VA examination to assess whether his bilateral knee and lumbar conditions were related to his military service.  After a review of the claims file, interview with the Veteran, and a physical examination, the examiner determined that since there was no documentation regarding treatment for his knee injuries, and that further inference would be merely speculative.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examiner's report that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  As there are medical treatment records yet to be obtained, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral knee and lumbar conditions is necessary.  See 38 C.F.R. § 4.2 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back condition.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

3.  The RO should make an effort to obtain the Veteran's personnel records from the Veteran's reserve component, the NPRC, or any other possible custodian of these records.  Special attention should be paid to the Veteran's full name, including his middle name.  All records received should be associated with the claims file.  Also made an additional request for the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

4.  After the aforementioned development has been completed, schedule the Veteran for a new VA examination with a new examiner to determine if the current low back disability is consistent with the claimed in-service lumbar strain.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all lumbar disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar disability is due to the Veteran's service, to include a lumbar strain as a result of jumping off the back of a truck.  

(c) Diagnose all bilateral knee disabilities found.  

(d) Opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is due to the Veteran's service, to include as a result of being pushed off the back of a truck and landing on his knees.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



